ON REHEARING
LeBLANC, J.
Defendant’s application for a rehearing having been granted, this case is before us again for further consideration.
A complete statement of- the issues involved is contained in the original opinion herein handed down, and it is unnecessary to repeat them here.
The same defenses are urged as were presented in the original hearing, and, as a further ground on which it resists the demand made on it to pay a peddler’s license, defendant calls attention to the fact that, after the decision in this case, the Supreme Court of the state, in the case of State vs. Louisiana Coca Cola Bottling Co., 169 La. 167, 124 So. 769, declared that section of the License Law relied on by the plaintiff unconstitutional. As we understand that decision, only a part of the section covering peddlers’ licenses under the License Law of 1926 was held unconstitutional, and this because of a defective title.
The direct point involved in the decision, was that, inasmuch as the Legislature, in attempting, by section 2 of Act 299 of 1926, to amend the title to and section 18 of Act 205 of 1924, incorporated in the body of the section, which defined peddlers, an additional class of persons without having so expressed its intention to ' do so in amending the title, so much of section 2 of the act of 1926 was stricken with nullity for failure to comply with the requirements of section 16 of article 3 of the Constitution of 1921.
It happened that the state was seeking to enforce the collection of a license against the defendant in that case as a peddler coming under the new classification embodied in the amending section of the law which defined peddlers, and, because of the defective title which rendered that part of the law unconstitutional, the state’s claims were rejected. In the present case, the license is sought to be enforced against defendant as a peddler in the ordinary and generally accepted meaning of that term, and the one the Legislature no doubt had in mind when it provided in the first part of section 18 of the Act of 1924 as amended by section 2 of the Act of 1926 that “each and every peddler and hawker * * * shall pay an annual license.” The same question of constitutionality cannot be raised, as the title of the act is indicative of what is contained in the body, so far as the term “peddler” taken in its general sense is involved, and therefore the decision in the case cited has no application here.
Further consideration of another ground of defense, however, has led us to a different conclusion than the one we reached in the original opinion and decision rendered herein. The ¿efense referred to is the one to the effect that the act of peddling, if 'there was any done in this case, was done by Richard, the salesman, and not by the defendant, and, as^ a principal cannot he taxed as a peddler for the acts of its agents, defendant is not liable for the license which the state is endeavoring to exact from it. Richard’s acts in selling *89goods a few times for cash, directly from the truck to the customer, were not only not sanctioned by the defendant, his employer, but, if anything, were in violation of the rules of their organization. Their method of conducting their business appears to be the result of a studied plan to get around the peddler’s license law, as their secretary in his testimony admits that, if their business left itself open to such license, it could not possibly be run profitably.
Peddlers’ licenses are imposed in an effort to regulate a practice which from earliest times was regarded with a great deal of suspicion. “They (in speaking of peddlers) have been in disfavor because of their annoying methods of solicitation, their financial irresponsibility growing largely out of their transient nature and their tendency to defraud in the sale of their own goods and to commit crimes collateral to their admittance to homes of householders.” 21 Ruling Case Law, p. 182.
From the evidence in this record, it appears that defendant’s business is of a nature that cannot be said to he anything like the class of business just described.
It is the act of peddling which the law seeks to control by exacting the license; and, as it is the person who actually solicits and makes the sale and delivery of the goods who is the peddler, he, naturally, is the one the law is trying to reach, and hot the owner of the goods. “The person actually making the canvass, sale and delivery is the peddler, and it is immaterial that title to the goods is in another for whom he is selling, because it is not the ownership of the goods that is important hut the manner of making the sale.” 21 Ruling Case Law, p. 186.
It is obvious, then, that a salesman, especially one who as in this case takes it upon himself, without authority, and in violation of his instructions, to exercise the functions and carry on the business of peddling his principal’s goods, cannot make the latter liable for a peddler’s license.
“It is clear that an agent may be a peddler while selling the goods of his principal even if he is compensated by salary rather than by commissions on his sales. * * * On the other hand the principal who does not make the canvass is not within the ordinary meaning of the word ‘peddler’ and it seems that the ordinary statute aims at the occupation only and not at the person who is in fact the peddler. As it is the business or occupation that is taxed, not the goods, and as it is a matter of no concern to the local authorities, who owns the goods proposed to be peddled, or what are the relations and connections between the persons who proposed to sell and any other person who may he the owner, the owner and principal is generally held not liable under the statute.” 21 Ruling Case Law, p. 203.
We have been referred to none, nor have we been able to find any decision of our Louisiana courts, bearing on this precise point, but the rule as laid down in the authority quoted from is supported by a number of decisions from other courts therein cited, and, as it appears to us to be sound and logical, we can very well follow it in this case.
Having adopted this view, it follows that we are bound to hold that our former judgment and the judgment of the lower court which condemns this defendant to pay a peddler’s license were both erroneous, and they should he set aside.
It is therefore now ordered that the judgment of the lower court and the original judgment herein rendered by this court be and they are both set aside, annulled, and reversed, and that there be judgment in favor of the defendant and against the plaintiff, dismissing his suit at his cost in both courts.